FILED
                            NOT FOR PUBLICATION                             APR 19 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALBERTO SANCHEZ-LUNA,                            No.   15-70285

              Petitioner,                        Agency No. A092-371-605

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Alberto Sanchez-Luna, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Sanchez-Luna’s motion to

reopen for failure to establish prima facie eligibility for adjustment of status. See

INS v. Abudu, 485 U.S. 94, 104 (1988).

      The BIA sufficiently articulated its reasons for denying his motion. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      We deny Sanchez-Luna’s request for judicial notice of the extra-record

evidence he submitted with his opening brief. See Dent v. Holder, 627 F.3d 365,

371 (9th Cir. 2010) (stating standard for review of out-of-record evidence).

      In light of this disposition, we need not reach Sanchez-Luna’s remaining

contention regarding numerical limitations on his motion. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                           2                                     15-70285